Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 2, 2019

                                      No. 04-19-00820-CV

                                     Grant R. MICHAEL,
                                           Appellant

                                                v.

                                 WALTON SIGNAGE, LTD.,
                                       Appellee

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-21334
                        Honorable Angelica Jimenez, Judge Presiding


                                         ORDER
        On November 27, 2019, appellant filed a motion for emergency stay of the trial court’s
temporary injunction. The motion does not comply with the Texas Rules of Appellate Procedure
in that it does not contain a complete signature block or a certificate of conference. See TEX. R.
APP. P. 9.1(a), 10.1(a)(5). It is ORDERED that appellant file a corrected motion, containing a
complete signature block and certificate of conference, by no later than Friday, December 6,
2019. If appellant fails to do so, the motion will be denied for failure to comply with the Rules.
It is FURTHER ORDERED that appellee file a response to the motion by no later than Friday,
December 6, 2019.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of December, 2019.


                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court